DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on Jul. 27, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Claim 2 claims the at least one electrode consists essentially of MoO3, the Examiner interprets a majority (>50%) of the composition of the at least one electrode is MoO3, and may contain other materials.
Claim 6 claims the molten glass comprises from 0 ppm to 20 ppm Fe2O3.  With the range including 0 ppm Fe2O3, the Examiner interprets Fe2O3 may be optional.
Claim 7 claims the molten glass including ranges of Al2O3, B2O3, and RxO including 0 mol%, and therefore the Examiner interprets Al2O3, B2O3, and RxO and the wherein statement may be optional.  
Claim 8 claims Al2O3, B2O3, Na2O, K2O, ZnO, CaO, SrO, and BaO including 0 mol%, and therefore, the Examiner interprets Al2O3, B2O3, Na2O, K2O, ZnO, CaO, SrO, and BaO may be optional.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims at least one tramp metal present in the batch materials.  The term “tramp metal” is understood by a person having ordinary skill in the art as foreign or undesired metal in a stream.  It is unclear to the Examiner how to determine the metes and bounds how to determine what is considered an undesired or a foreign metal.  Claims 2-8 depend from claim 1, and claims 2-8 are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al. (US 4,824,806) in view of Bertrand et al. (FR2876095A1 – hereinafter Bertrand).
For the Bertrand Reference, the Examiner is referencing the machine translation attached to the FOR reference dated Jan. 15, 2020 (28 pages).
Regarding claim 1, Yokoi (Col. 3, lines 5-10) discloses melting a mixture of raw materials (i.e. batch materials) by electrical heating by utilizing the Joule’s heat of the glass itself and (Example 1) discloses weighing and mixing materials to form a glass-forming batch.  Yokoi discloses the batch was melted for 4 hours.  Yokoi (Col. 2, lines 58-65) discloses various impurities may possibly get into the glass, for example oxides Ti and Fe from the raw materials (i.e. batch materials) or impurities from refractory of the glass melting furnace, discloses an oxide of Mo from the electrode of the electric melting furnace and discloses Fe, Cr, Zr, and Ti may permissibly be present in the glass if the amount of each of them is not more than 1% by weight.  The impurities of the oxides of Ti and Fe present in the batch materials provides for at least one tramp metal present in the batch materials. 
As stated above, Yokoi discloses batch materials in a melting furnace, a mixture of raw materials melted by electrical heating, tramp metals present in the batch materials, a glass melting furnace (i.e. melting vessel), melting the batch materials for 4 hours, and an oxide of Mo from the electric melting furnace.  While Yokoi fails to explicitly state the batch materials are delivered to the melting vessel comprising at least one electrode comprising MoO3 and producing molten glass, it would be obvious to a person having ordinary skill in the art, the batch materials must be delivered to the melting vessel comprising at least one electrode and melting for 4 hours produces molten glass.  Further,  since Yokoi discloses an oxide of Mo is from the electrode, it would be obvious to  a person having ordinary skill in the art, the electrode of Yokoi provides for an electrode comprising MoO3 (i.e. an oxide of Mo).  
As discussed above, Yokoi discloses the furnace is an electric melting furnace and the melting utilizing Joule heat of the glass itself, the melting occurs for 4 hours, and oxides of Mo may be present in the glass and an oxide of Mo from the electrode.  Yokoi fails to specifically state applying an electric current to the at least one electrode.  However Bertrand (pg. 11) discloses melting with electrodes by passage of an electric current between two electrodes.  Therefore, based on the disclosures by Yokoi and Bertrand, it would be obvious to a person having ordinary skill in the art, in the method of melting the batch materials in an electric furnace to apply an electric current to the at least one electrode, and contacting the batch materials with the at least one electrode comprising MoO3 for a time period.  Yokoi fails to state the contacting of the batch materials with the at least one electrode for a time period sufficient to reduce oxidation state of the at least one tramp metal present in the batch materials.  However, Bertrand (pg. 5) discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions.  Therefore, with the disclosure by Yokoi providing for contacting batch materials comprising an oxide of Fe (corresponding to at least one tramp metal) with at least one electrode providing for an oxide of Mo (i.e. MoO3) and the melting of the batch materials occurs for 4 hours and the teachings of Bertrand, such as, molybdenum provides for reducing conditions when interacting with iron, it would be obvious to a person having ordinary skill in the art, in the contacting of batch materials with the at least one electrode comprising at least one tramp metal (i.e. an oxide of Fe) and the melting of the batch materials for a time period of 4 hours, the method Yokoi provides for contacting the batch materials with at least one electrode for a time period sufficient to reduce an oxidation state of the at least one tramp metal present in the batch materials, as claimed.  
Regarding claim 3, as stated in the rejection of claim 1 above, Yokoi discloses impurities of an oxide of Fe Further with the disclosure of an oxide of Fe, it would be obvious to a person having ordinary skill in the art, this provides for an oxidation state of some Fe for the impurity is Fe3+.  Additionally, since the melting occurs for 4 hours and Bertrand (pg. 5) discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions, it would be obvious to a person having ordinary skill in the art, the reducing conditions would provide for the oxidation state of Fe3+ reduced to Fe2+ in the melting of the batch materials.  
Regarding claim 4, as discussed in the rejection of claim 1 above, Yokoi discloses impurities of an oxide of Fe.  Further with the disclosure of an oxide of Fe, it would be obvious to a person having ordinary skill in the art, this provides for an oxidation state of some Fe for the impurity is Fe3+.  Additionally, since the melting occurs for 4 hours and Bertrand discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions, it would be obvious to a person having ordinary skill in the art, the reducing conditions would provide for the oxidation state of Fe3+ reduced to Fe2+.  With the reducing conditions providing for oxidation of Fe3+ reduced to Fe2+, it would be obvious to a person having ordinary skill in the art the first ratio of Fe3+/ Fe2+ in the batch materials is greater than a second ratio of Fe3+/ Fe2+ in the molten glass, since the reducing occurs in the melting of the batch materials to produce a molten glass.  
Regarding claim 7, Yokoi (Col. 2, lines 6-7) discloses the silica composition ranges from 58 to 60 wt%, and in Example 3, provides for approximate mol% of SiO2 65.2 mol%, Al2O3 11 mol%, B2O3 14.2 mol%, and ZnO 2.4 mol%, MgO 2.4 mol%, and CaO 4.8%, which is within Applicant’s claimed range.
Regarding claim 10, Yokoi (Col. 3, lines 5-10) discloses melting a mixture of raw materials (i.e. batch materials) by electrical heating by utilizing the Joule’s heat of the glass itself and (Example 1) discloses weighing and mixing materials to form a glass-forming batch.  Yokoi discloses the batch was melted for 4 hours.  Yokoi (Col. 2, lines 58-65) discloses various impurities may possibly get into the glass, for example oxides Ti and Fe from the raw materials (i.e. batch materials) or impurities from refractory of the glass melting furnace, discloses an oxide of Mo from the electrode of the electric melting furnace and discloses Fe, Cr, Zr, and Ti may permissibly be present in the glass if the amount of each of them is not more than 1% by weight.  The impurities of the oxides of Ti and Fe present in the batch materials provides for at least one tramp metal present in the batch materials. 
Yokoi fails to disclose the batch materials comprise about 20 ppm Fe3+ or greater.  However, as stated above, Yokoi discloses impurities of an oxide of Fe.  It would be obvious to a person having ordinary skill in the art, this provides for an oxidation state of some Fe impurity having Fe3+ and a majority of the oxide of Fe having an oxidation state of Fe3+.  Further, Betrand (pg. 5) discloses an iron content of lower than 0.01% (100 ppm) requires to have raw materials with a high degree of purity, which increases the cost of the glass, based on the acceptable range of no more than 1% by weight of impurities of Fe and the batch materials of Yokoi include an oxide of Fe, it would be obvious to a person having ordinary skill in the art, the batch materials of Yokoi most likely comprise 20 ppm or greater of an oxide of Iron impurity with Fe3+.  
As stated above, Yokoi discloses batch materials in a melting furnace, a mixture of raw materials melted by electrical heating, tramp metals present in the batch materials, a glass melting furnace (i.e. melting vessel), melting the batch materials for 4 hours, and an oxide of Mo from the electric melting furnace.  While Yokoi fails to explicitly state the batch materials are delivered to the melting vessel comprising at least one electrode comprising MoO3 and producing molten glass, it would be obvious to a person having ordinary skill in the art, the batch materials must be delivered to the melting vessel comprising at least one electrode and melting for 4 hours produces molten glass.  Further,  since Yokoi discloses an oxide of Mo is from the electrode, it would be obvious to  a person having ordinary skill in the art, the electrode of Yokoi provides for an electrode comprising MoO3 (i.e. an oxide of Mo).  
As discussed above, Yokoi discloses the furnace is an electric melting furnace and the melting utilizing Joule heat of the glass itself, the melting occurs for 4 hours, and oxides of Mo may be present in the glass and an oxide of Mo from the electrode.  Yokoi fails to specifically state applying an electric current to the at least one electrode.  However Bertrand (pg. 11) discloses melting with electrodes by passage of an electric current between two electrodes.  Therefore, based on the disclosures by Yokoi and Bertrand, it would be obvious to a person having ordinary skill in the art, in the method of melting the batch materials in an electric furnace to apply an electric current to the at least one electrode, and contacting the batch materials with the at least one electrode comprising MoO3 for a time period.  Yokoi fails to state the contacting of the batch materials with the at least one electrode for a time period sufficient to reduce oxidation state of the at least one tramp metal present in the batch materials. However, Bertrand (pg. 5) discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions.  Therefore, with the disclosure by Yokoi providing for contacting batch materials comprising an oxide of Fe (corresponding to at least one tramp metal) with at least one electrode providing for an oxide of Mo (i.e. MoO3) and the melting of the batch materials occurs for 4 hours and the teachings by Bertrand that molybdenum provides for reducing conditions when interacting with iron, it would be obvious to a person having ordinary skill in the art, in the contacting of batch materials with the at least one electrode comprising at least one tramp metal (i.e. an oxide of Fe) and the melting of the batch materials for a time period of 4 hours, the method Yokoi provides for contacting the batch materials with at least one electrode for a time period sufficient to reduce an oxidation state of the at least one tramp metal present in the batch materials, as claimed.   Further, since the melting occurs for 4 hours and Bertrand (pg. 5) discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions, it would be obvious to a person having ordinary skill in the art, the reducing conditions would provide for the oxidation state of Fe3+ is reduced to Fe2+ in the melting of the batch materials.  
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (FR2876095A1 – hereinafter Bertrand) in view of Yokoi et al. (US 4,824,806).
For the Bertrand Reference, the Examiner is referencing the machine translation attached to the FOR reference dated Jan. 15, 2020 (28 pages).
Regarding claims 1 and 8, Betrand (pg. 6-7) discloses a molten glass composition with impurities including iron and melting.  Bertrand discloses the composition comprising 64-75 weight percent silica.  The silica weight percent range disclosed by Bertrand and the remaining composition ranges provide for a composition comprising a mol% silica within the claimed range of 70 mol% to about 85 mol%, as claimed in claim 8.  Bertrand (pg. 7) discloses heating the glass by mass in an oven equipped with electrodes and the passage of electric current between the two electrodes to facilitate melting.  Melting provides for molten glass.  Bertrand (pg. 9) further discloses the presence of iron as an impurity from the raw materials.  This provides for at least one tramp metal present in the batch materials.  Bertrand fails to disclose details of the melting, such as the claimed step of delivering or details of the contacting of the batch materials with at least one electrode or reducing an oxidation state of the at least one tramp metal present in the batch materials by the contacting.  However, Yokoi (Col. 3, lines 5-10) discloses melting a mixture of raw materials (i.e. batch materials) by electrical heating by utilizing the Joule’s heat of the glass itself and (Example 1) discloses weighing and mixing materials to form a glass-forming batch.  Yokoi discloses the batch was melted for 4 hours.  Yokoi (Col. 2, lines 58-65) discloses various impurities may possibly get into the glass, for example oxides Ti and Fe from the raw materials (i.e. batch materials) or impurities from refractory of the glass melting furnace, discloses an oxide of Mo from the electrode of the electric melting furnace and discloses Fe, Cr, Zr, and Ti may permissibly be present in the glass if the amount of each of them is not more than 1% by weight.  The impurities of the oxides of Ti and Fe present in the batch materials provides for at least one tramp metal present in the batch materials. 
As stated above, Yokoi discloses batch materials in a melting furnace, a mixture of raw materials melted by electrical heating, tramp metals present in the batch materials, a glass melting furnace (i.e. melting vessel), melting the batch materials for 4 hours, and an oxide of Mo from the electric melting furnace.  Based on the disclosure by Bertrand and Yokoi, it would be obvious to a person having ordinary skill in the art, the batch materials of Bertrand must be delivered to a melting vessel comprising at least one electrode and since Yokoi discloses an oxide of Mo is from the electrode, it would be obvious to  a person having ordinary skill in the art, the batch materials of Bertrand could be melted in a vessel, such as the melting vessel comprising the electrode of Yokoi comprising an oxide of Mo (i.e. MoO3).  Therefore, the combination of Betrand in view of Yokoi provides for contacting the batch materials with the at least one electrode comprising MoO3 for a time period.  Bertrand in view of Yokoi fails to state the contacting of the batch materials with the at least one electrode for a time period sufficient to reduce oxidation state of the at least one tramp metal present in the batch materials.  However, Bertrand (pg. 5) discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions.  Therefore, with the disclosure by Yokoi providing for contacting batch materials comprising an oxide of Fe (corresponding to at least one tramp metal) with at least one electrode providing for an oxide of Mo (i.e. MoO3) and the melting of the batch materials occurs for 4 hours and the teachings by Bertrand that molybdenum provides for reducing conditions when interacting with iron, it would be obvious to a person having ordinary skill in the art, in the contacting of batch materials with the at least one electrode in the method of Bertrand in view of Yokoi comprising at least one tramp metal (i.e. an oxide of Fe) and the melting of the batch materials for a time period of 4 hours, the method Bertrand in view of Yokoi provides for contacting the batch materials with at least one electrode for a time period sufficient to reduce an oxidation state of the at least one tramp metal present in the batch materials, as claimed.   Further, since the melting occurs for 4 hours and Bertrand (pg. 5) discloses molybdenum provides for reducing conditions when molybdenum interacts with iron ions, it would be obvious to a person having ordinary skill in the art, the reducing conditions would provide for the oxidation state of Fe3+ is reduced to Fe2+ in the melting of the batch materials.  
Allowable Subject Matter
Claim 9 is allowed.
Claims 2 and 5-6 are currently rejected under 35 U.S.C. 112(b), but would be allowable if the 35 U.S.C. 112 issues are addressed in claim 1 and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claim 1, the prior art fails to disclose or fairly suggest the method of claim 1 wherein the at least one electrode consists essentially of MoO3, as claimed in claim 2, the second ratio of Fe3+/ Fe2+ of the molten glass is less than about 1, as claimed in claim 5, and wherein the molten glass comprises from about 5 ppm to 200 ppm MoO3; from about 5 ppm to about 25 ppm FeO; and from 0 ppm to about 20 ppm Fe2O3.
Regarding claim 9, the prior art fails to disclose or fairly suggest the claimed method of claim 9, specifically the combination of steps including the batch materials comprising about 20 ppm Fe3+ or greater and the molten glass comprising less than about 20 ppm Fe3+.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bookbinder (US 2014/0230491) discloses (abstract and [0121]-[0122]) an apparatus for producing quality glass sheets are provided in which batch materials for making sheets are melted in a furnace comprising zirconia and molybdenum electrodes.  Bookbinder discloses a pull rate of 70 lbs/hr a MoO3 concentration of 5 ppm in the finished glass and discloses the beneficial effects of molybdenum electrodes for its ability to enter redox reactions with tin and iron and varying amounts of MoO3.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741